Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to November 21, 2016.  Please review the headings in the specification and correct them to standard US patent practice.
It is noted that exosomes are the smallest vesicles (30 – 100 nanometers) released by the fusion of multivesicular bodies containing intraluminal vesicles with the plasma membrane.   Microvesicles are vesicular structures (0.1 – 1.0 microns) shed by outward budding of the plasma membrane.  
Applicant’s election without traverse of Group II, claims 4, 8-10, in the reply filed on 5/17/21 is acknowledged.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4, 8, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu.

All the features of the claims are taught by Hu for the same function claimed. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 4, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over each of Ashraf and Li.
Ashraf (2018/0273906) entitled "Microvesicle and Stem Cell Compositions for Therapeutic Applications" teaches in paragraph 13, treating liver fibrosis with a population of exosomes or microvesicles as well as compositions containing the same.  In paragraph 138 exosomes are described in detail.  In paragraph 157 stem cells derived from adult cells are discussed and adipose derived cells more specifically in paragraph 179.  Producing mesenchymal stem cells is described in paragraph 181.  See the claims and in claim 54 liver fibrosis is treated.
Li (Stem Cells and Development) entitled Exosomes Derived from Human Umbilical Cord Mesenchymal Stem Cells Alleviate Liver Fibrosis" supplied by Applicants, teaches in the abstract, treating liver fibrosis with exosomes derived from human umbilical cord mesenchymal stem cells.
The claims differ from Ashraf and Li in that they specify the exosomes are derived from adipose stem cells.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to treat liver fibrosis with exosomes derived from adipose stem cells because each of Ashraf and Li .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RALPH J GITOMER/Primary Examiner, Art Unit 1655